DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 5/11/2020. Claims 1-22 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed on 6/22/2020 and 4/13/2021 are being considered.

Drawings
The Drawings filed on 5/11/2020 are acceptable for examination.

Claim Objections
Claims 2-20 are objected to because of the following informalities:
Claims 2-20, “Parking platform in accordance with…” is objected to because the limitation does not properly refer to the previously recited parking platform. This objection can be overcome by reciting, “The parking platform in accordance with…”.
Claim 1, “which parking platform” (line 1) is objected to because the limitation does not properly refer to the previously recited parking platform. This objection can be overcome by reciting, “the parking platform”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “profile parts” (lines 4 and 9) are indefinite because it is unclear if the limitations are referring to the previously recited profile parts. Are the limitations referring to the same or different profile parts than the profile parts previously recited in the claim? This rejection can be overcome by reciting, “the profile parts”. See also claim 17.
Claim 1, “a base region” (lines 4-5) and “at least one base region” (line 6) are indefinite because the limitations appear to be referring to the same element and thus appear to be drawn to a double inclusion.
Claim 1, “a projecting region” (line 5) and “at least one projecting region” (line 7) are indefinite because the limitations appear to be referring to the same element and thus appear to be drawn to a double inclusion. See also claim 10.
Claim 1, “adjacent profile part” (last line) is indefinite because it is unclear if the limitation is referring to one the previously recited profile parts. Is the limitation referring to an adjacent one of the previously recited profile parts in the claim? This rejection can be overcome by reciting, “an adjacent one of the profile parts”.
Claim 9, “the extent of the profile section” and “the extent of the covering section” and “the same” are indefinite because the limitations lack antecedent basis in the claims.
Claim 13, “the entire extent” is indefinite because the limitation lacks antecedent basis in the claims.
Claim 14, “one projecting region” is indefinite because it is unclear if the limitation is referring to the previously recited projecting region. Is the limitation referring to an additional projecting region that is in addition to the previously recited projecting region in claim 1?
Claim 15, “two or more profile parts” is indefinite because it is unclear if the limitation is referring to the previously recited profile parts. Is the limitation referring to the previously recited profile parts in claim 1? This rejection can be overcome by reciting, “two or more of the profile parts”.
Claim 21, “profile part” is indefinite because it is unclear if the limitation is referring to the previously recited profile parts. Is the limitation referring to one of the profile parts previously recited in the claim? This rejection can be overcome by reciting, “each of the profile parts”.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-16, 18-19 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103321458 (‘CN ‘458’) (as cited by applicant including English translation).
Claim(s) 1-15, 18-19 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 2228366 (‘DE ‘366’) (as cited by applicant including English translation).
Claim(s) 1-2, 4-15 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202008012918 (‘DE ‘918’) (as cited by applicant including English translation).
Claim 1, CN ‘458 provides a parking platform for a motor vehicle (claim 1; Fig. 1), which parking platform comprises profile parts 1 which are arranged next to each other along a longitudinal direction of the parking platform (Fig. 6) and form a parking space for the motor vehicle (claim 1; Fig. 1), wherein profile parts are provided which each comprise a base region (22; Fig. 5) and a projecting region (24, 21, 30, 31, 32, 33) projecting therefrom, wherein the profile parts each comprise a profile section which has at least one base region 22 and at least one projecting region 24, as well as a covering section (30, 31, 32, 33) which is arranged next to the profile section and is connected thereto (Fig. 5), and wherein the covering section of a profile part covers at least one projection region of an adjacent profile part (Fig. 6).
Claim 2, CN ‘458 further provides wherein the covering section covers at least one projecting region and at least one adjoining base region of the adjacent profile part (Fig. 6).
Claim 4, CN ‘458 further provides wherein the covering section covers or substantially covers the entire profile section of the adjacent profile part (Fig. 6).
Claim 5, CN ‘458 further provides wherein the covering section rests on the profile section of the adjacent profile part (Fig. 6).
Claim 6, CN ‘458 further provides wherein the profile parts have a connecting region (region where 11, 12, 13 connect with 21, 22, 23, 24) which connects the profile section and the cov- 22 -ering section to each other (Fig. 6), and wherein the covering section abuts with an abutment region against the connecting region of the adjacent profile part (Fig. 6).
Claim 7, CN ‘458 further provides wherein the covering section of a profile part adjoins the covering section of the adjacent profile part (Fig. 2), and wherein the parking space is substantially closed between the covering sections (the sections are pressed together and thus were treated as creating a closed portion between abutting covering sections; Fig. 6).
Claim 8, CN ‘458 further provides wherein the covering section is of plate-shaped or substantially plate-shaped configuration at least in sections (the covering section was treated as being a plate-shaped or substantially plate-shaped configuration at least in sections thereof; note that plate-shaped was treated as a relative term; Figs. 5-6).
Claim 9, CN ‘458 further provides wherein the extent of the profile section and the extent of the covering section in the longitudinal direction are the same or are substantially the same (Figs. 5-6).
Claim 10, CN ‘458 further provides wherein the profile parts have a first end on which a projecting region of the profile section is arranged (treated as the previously recited projecting region), said projecting region being covered by the covering section of the adjacent profile part (Fig. 6).
Claim 11, CN ‘458 further provides wherein the profile parts have a second end on which an abutment region of the covering section is arranged for abutting against a connecting region of the adjacent profile part (Fig. 6).
Claim 12, CN ‘458 further provides wherein the at least one projecting region is configured to be trapezoidal, rectangular, or inversely trapezoidal in cross section (rectangular; Figs. 5-6).
Claim 13, CN ‘458 further provides wherein the profile parts are extended along a transverse direction of the parking platform,- 23 - wherein the covering section covers the at least one projecting region of the adjacent profile part along the entire extent in the transverse direction (Figs. 1 and 5-6).
Claim 14, CN ‘458 further provides wherein the profile parts comprise more than one projecting region (24, 21, 30, 31, 32, 33).
Claim 15, CN ‘458 further provides wherein two or more profile parts arranged next to each other are of identical configuration (Fig. 6).
Claim 16, CN ‘458 further provides wherein the parking platform is a single parking space platform and has side cheeks 6 between which the profile parts are arranged and on which the profile parts are fixed (Fig. 1).
Claim 18, CN ‘458 further provides wherein the profile parts are configured as folded sheet metal parts (Figs. 5-6).
Claim 19, CN ‘458 further provides wherein the profile parts comprise or form at least one profile element (11, 12, 31, 32, 33, 24) on at least one of the covering section and on at least one projecting region (Figs. 5-6).
Claim 21, CN ‘458 further provides wherein profile elements, which are arranged on the projecting region of a profile part and on the covering section of the adjacent profile part, interengage (11, 12, 13 interengage 21, 22, 23, 24; Fig. 6).  
Claim 22, CN ‘458 further provides wherein the profile parts are connected to each other (Fig. 6).
Claim 1, DE ‘366 provides a parking platform for a motor vehicle (claim 1; Fig. 1), which parking platform comprises profile parts 1 which are arranged next to each other along a longitudinal direction of the parking platform (Fig. 1) and form a parking space for the motor vehicle (claim 1; Fig. 1), wherein profile parts are provided which each comprise a base region (25; Fig. 1) and a projecting region (22, 8, 2, 3, 4) projecting therefrom (Fig. 1), wherein the profile parts each comprise a profile section which has at least one base region 25 and at least one projecting region 22, as well as a covering section (2, 3, 4) which is arranged next to the profile section and is connected thereto (Fig. 1), and wherein the covering section of a profile part covers at least one projection region of an adjacent profile part (Fig. 1).
Claim 2, DE ‘366 further provides wherein the covering section covers at least one projecting region and at least one adjoining base region of the adjacent profile part (Fig. 1).
Claim 3, DE ‘366 further provides wherein the profile parts comprise a plurality of projecting regions (8, 22) and respective base regions 25 arranged therebetween, and wherein the covering section covers all projecting regions and respective base regions arranged therebetween of the adjacent profile part (Fig. 1).
Claim 4, DE ‘366 further provides wherein the covering section covers or substantially covers the entire profile section of the adjacent profile part (Fig. 1).
Claim 5, DE ‘366 further provides wherein the covering section rests on the profile section of the adjacent profile part (Fig. 1).
Claim 6, DE ‘366 further provides wherein the profile parts have a connecting region which connects the profile section and the cov- 22 -ering section to each other (portion or region where adjacent profiles are connected; Fig. 1), and wherein the covering section abuts with an abutment region against the connecting region of the adjacent profile part (Fig. 1).
Claim 7, DE ‘366 further provides wherein the covering section of a profile part adjoins the covering section of the adjacent profile part (Fig. 1), and wherein the parking space is substantially closed between the covering sections (the profiles abut and thus were treated as being substantially closed; Fig. 1).
Claim 8, DE ‘366 further provides wherein the covering section is of plate-shaped or substantially plate-shaped configuration at least in sections (Fig. 1).
Claim 9, DE ‘366 further provides wherein the extent of the profile section and the extent of the covering section in the longitudinal direction are the same or are substantially the same (Fig. 1).
Claim 10, DE ‘366 further provides wherein the profile parts have a first end on which a projecting region of the profile section is arranged (Fig. 1), said projecting region being covered by the covering section of the adjacent profile part (Fig. 1).  
Claim 11, DE ‘366 further provides wherein the profile parts have a second end on which an abutment region of the covering section is arranged for abutting against a connecting region of the adjacent profile part (Fig. 1).
Claim 12, DE ‘366 further provides wherein the at least one projecting region is configured to be trapezoidal, rectangular, or inversely trapezoidal in cross section (trapezoidal in Fig. 1; rectangular in Fig. 4).
Claim 13, DE ‘366 further provides wherein the profile parts are extended along a transverse direction of the parking platform (Fig. 1),- 23 - wherein the covering section covers the at least one projecting region of the adjacent profile part along the entire extent in the transverse direction (Fig. 1).
Claim 14, DE ‘366 further provides wherein the profile parts comprise more than one projecting region (22, 8, 2, 3, 4).
Claim 15, DE ‘366 further provides wherein two or more profile parts arranged next to each other are of identical configuration (Fig. 1).
Claim 18, DE ‘366 further provides wherein the profile parts are configured as folded sheet metal parts (claim 1; ketal was treated as a typo of metal; Fig. 1).
Claim 19, DE ‘366 further provides wherein the profile parts comprise or form at least one profile element on at least one of the covering section and on at least one projecting region (Fig. 1).
Claim 21, DE ‘366 further provides wherein profile elements, which are arranged on the projecting region of a profile part and on the covering section of the adjacent profile part, interengage (adjacent profile sections interengage;  Fig. 1).  
Claim 22, DE ‘366 further provides wherein the profile parts are connected to each other (Fig. 1).
Claim 1, DE ‘918 provides a parking platform for a motor vehicle (claim 1; Fig. 2), which parking platform comprises profile parts 1 which are arranged next to each other along a longitudinal direction of the parking platform (Fig. 2) and form a parking space for the motor vehicle (claim 1; Fig. 1), wherein profile parts are provided which each comprise a base region (5; Fig. 1) and a projecting region (end portion of 5 projecting therefrom, and 3, 2; Fig. 2) projecting therefrom (Fig. 2), wherein the profile parts each comprise a profile section which has at least one base region 5 and at least one projecting region (end portion projecting from 5; Fig. 2), as well as a covering section (2) which is arranged next to the profile section and is connected thereto (Fig. 2), and wherein the covering section of a profile part covers at least one projection region of an adjacent profile part (Fig. 2).
Claim 2, DE ‘918 further provides wherein the covering section covers at least one projecting region and at least one adjoining base region of the adjacent profile part (Fig. 2).
Claim 4, DE ‘918 further provides wherein the covering section covers or substantially covers the entire profile section of the adjacent profile part (Fig. 2).  
	Claim 5, DE ‘918 further provides wherein the covering section rests on the profile section of the adjacent profile part (Fig. 2).
	Claim 6, DE ‘918 further provides wherein the profile parts have a connecting region which connects the profile section and the cov- 22 -ering section to each other (Fig. 2), and wherein the covering section abuts with an abutment region against the connecting region of the adjacent profile part (Fig. 2).
Claim 7, DE ‘918 further provides wherein the covering section of a profile part adjoins the covering section of the adjacent profile part (Fig. 2), and wherein the parking space is substantially closed between the covering sections (Fig. 2).
Claim 8, DE ‘918 further provides wherein the covering section is of plate-shaped or substantially plate-shaped configuration at least in sections (Fig. 1).
Claim 9, DE ‘918 further provides wherein the extent of the profile section and the extent of the covering section in the longitudinal direction are the same or are substantially the same (Fig. 1).
Claim 10, DE ‘918 further provides wherein the profile parts have a first end on which a projecting region of the profile section is arranged (Fig. 2), said projecting region being covered by the covering section of the adjacent profile part (Fig. 2).
Claim 11, DE ‘918 further provides wherein the profile parts have a second end on which an abutment region of the covering section is arranged for abutting against a connecting region of the adjacent profile part (Fig. 2).
Claim 12, DE ‘918 further provides wherein the at least one projecting region is configured to be trapezoidal, rectangular, or inversely trapezoidal in cross section (rectangular; Fig. 2).
Claim 13, DE ‘918 further provides wherein the profile parts are extended along a transverse direction of the parking platform (Fig. 1),- 23 - wherein the covering section covers the at least one projecting region of the adjacent profile part along the entire extent in the transverse direction (Fig. 2).
Claim 14, DE ‘918 further provides wherein the profile parts comprise more than one projecting region (Fig. 2).
Claim 15, DE ‘918 further provides wherein two or more profile parts arranged next to each other are of identical configuration (Fig. 2).
Claim 18, DE ‘918 further provides wherein the profile parts are configured as folded sheet metal parts (claim 1; Fig. 1).
Claim 19, DE ‘918 further provides wherein the profile parts comprise or form at least one profile element on at least one of the covering section and on at least one projecting region (Fig. 2).
Claim 20, DE ‘918 further provides wherein the profile elements are beads on at least one of the covering section and on the at least one projecting region (Fig. 2).  
Claim 21, DE ‘918 further provides wherein profile elements, which are arranged on the projecting region of a profile part and on the covering section of the adjacent profile part, interengage (Fig. 2).
Claim 22, DE ‘918 further provides wherein the profile parts are connected to each other.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over
CN 103321458 (‘CN ‘458’) (as cited by applicant including English translation) in view of EP 0881343) (‘EP ‘343’).
	Claim 17, CN ‘458 further teaches side cheeks (Fig. 1), but is silent as to the parking platform is a double parking space platform and has side cheeks and a longitudinal support, wherein profile parts are arranged in each case between a side cheek and the longitudinal support. However, EP ‘343 teaches a parking platform, wherein the parking platform is a double parking space platform (Fig. 6) and has side cheeks 4 and a longitudinal support (5, or alternatively 12), wherein profile parts are arranged in each case between a side cheek and the longitudinal support (Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the parking platform being a double parking space platform and having side cheeks and a longitudinal support, wherein profile parts are arranged in each case between a side cheek and the longitudinal support, with the reasonable expectation of further supporting vehicles using known techniques with no respective change in function.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over
DE 2228366 (‘DE ‘366’) (as cited by applicant including English translation) in view of EP 0881343) (‘EP ‘343’).
	Claim 17, DE ‘366 teaches all the limitations of claim 1 as above, but is silent as to the parking platform is a double parking space platform and has side cheeks and a longitudinal support, wherein profile parts are arranged in each case between a side cheek and the longitudinal support. However, EP ‘343 teaches a parking platform, wherein the parking platform is a double parking space platform (Fig. 6) and has side cheeks 4 and a longitudinal support (5, or alternatively 12), wherein profile parts are arranged in each case between a side cheek and the longitudinal support (Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the parking platform being a double parking space platform and having side cheeks and a longitudinal support, wherein profile parts are arranged in each case between a side cheek and the longitudinal support, with the reasonable expectation of further supporting vehicles using known techniques with no respective change in function.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over
DE 202008012918 (‘DE ‘918’) (as cited by applicant including English translation) in view of EP 0881343) (‘EP ‘343’).
	Claim 17, DE ‘918 teaches all the limitations of claim 1 as above, but is silent as to the parking platform is a double parking space platform and has side cheeks and a longitudinal support, wherein profile parts are arranged in each case between a side cheek and the longitudinal support. However, EP ‘343 teaches a parking platform, wherein the parking platform is a double parking space platform (Fig. 6) and has side cheeks 4 and a longitudinal support (5, or alternatively 12), wherein profile parts are arranged in each case between a side cheek and the longitudinal support (Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the parking platform being a double parking space platform and having side cheeks and a longitudinal support, wherein profile parts are arranged in each case between a side cheek and the longitudinal support, with the reasonable expectation of further supporting vehicles using known techniques with no respective change in function.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
CN 103321458 (‘CN ‘458’) (as cited by applicant including English translation) in view of DE 202008012918 (‘DE ‘918’) (as cited by applicant including English translation).
Claim 20, CN ‘458 teaches all the limitations of claim 19 as above, but is silent as to the profile elements being beads on at least one of the covering section and on the at least one projecting region. However, DE ‘918 teaches a parking platform, wherein profile elements are beads on at least one of the covering section and on the at least one projecting region (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the profile elements being beads on at least one of the covering section and on the at least one projecting region, with the reasonable expectation of increasing the stability of the parking platform, using known techniques and methods.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
DE 2228366 (‘DE ‘366’) (as cited by applicant including English translation) in view of DE 202008012918 (‘DE ‘918’) (as cited by applicant including English translation).
Claim 20, DE ‘366 teaches all the limitations of claim 19 as above, but is silent as to the profile elements being beads on at least one of the covering section and on the at least one projecting region. However, DE ‘918 teaches a parking platform, wherein profile elements are beads on at least one of the covering section and on the at least one projecting region (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the profile elements being beads on at least one of the covering section and on the at least one projecting region, with the reasonable expectation of increasing the stability of the parking platform, using known techniques and methods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635